Title: To Benjamin Franklin from ——— de Forestier, 27 June 1778: résumé
From: Forestier, —— de
To: Franklin, Benjamin


<Hesdin in Artois, June 27, 1778, in French: I feel compelled to warn you that a man has recently appeared here who calls himself de Bonne. Until lately he was a merchant, and he left town because of business troubles and misconduct. He is dressed in brown, vulgarly known as puce, with yellow trousers, vest, cuffs, and collar, and a gold epaulette like a captain’s; he announces that he is a captain, in the American service, and leaves next month for Boston. He can give a most unfortunate public impression of American officers, whereas our new allies ought to be held in respect. If he is not an impudent fool who has made up the whole story, he must have imposed on your confidence.>
